This is a condemnation suit brought by the appellant City of St. Louis to condemn for use as an alleged public street a strip of land forming a cul-de-sac and known as Edward Street, from the south line of Market Street to the north line of the right of way of the Wabash Railroad Company. On the defendants' side of the case only the Asphalt Company appears here. At the outset it must be determined whether this court has appellate jurisdiction of the cause under Art. V, Sec. 3, Const. Mo. 1945, on one or another of three theories, or whether that jurisdiction is in the St. Louis Court of Appeals. These questions are:
(1) whether the City was acting merely as a municipal corporation in bringing and prosecuting the suit, or was acting in its capacity as a county under Art. VI, Sec. 31;
(2) whether the title to real estate is involved within the meaning of Art. V, Sec. 3;
(3) whether a constitutional question was raised below and kept alive, so as to make this court the appellate forum under Art. V, Sec. 3. Appellant maintains such a question was raised by its contention that the contemplated condemnation is for public use [which can be done, under Art. 1, Sec. 26] as opposed to the respondent's contention that it is for a private use [which cannot be done, with specified exceptions, under Art. 1, Sec. 28, and Art. XIV, Sec. 1, Const. U.S.]
This appeal was first lodged here in Division 2, and an opinion by Tipton, P.J. was adopted holding this court did not have appellate jurisdiction on either the first or second ground stated above. As to the third ground, the opinion held that assuming but not deciding a constitutional question had been properly raised in the trial court, nevertheless it had not been preserved in appellant's motion for new trial or in the briefs here, in consequence of which it was not before this court. But inasmuch as the opinion conflicted with certain decisions of Division 1 and the court en banc as to the second ground, supra, the case was transferred to the court en banc to resolve these conflicting views. The appellant's brief here stresses the third ground of jurisdiction, and since the opinion of Division 2 did not decide it, the cause was reassigned for a new opinion to cover it, if justified.
[1] As to the first ground, supra, we think it is clear that the City is acting as a municipal corporation and not as a county, in maintaining this suit. Art. VI, Sec. 31, Const. 1945 recognized St. Louis both as a city and as a county. But this suit is based on its charter powers as a city. Art. V, Sec. 3, gives this court appellate jurisdiction in civil cases only when the City is a party in its character as a county. We therefore hold that we have no appellate [374] jurisdiction *Page 1224 
on this first ground, and that the divisional opinion was properly ruled on that point. Superior Press Brick Co. v. City of St. Louis (Mo. Div. 1) 152 S.W.2d 178, 179(2); Lovins v. City of St. Louis, 336 Mo. 1194, 84 S.W.2d 127.
[2] As to the second ground, supra, we hold the title to real estate is not involved, though it may be affected by the outcome of the instant condemnation suit; and that the divisional opinion was properly ruled on that point under Art. V, Sec. 3, supra. That ruling was based on Nettleton Bank v. Estate of McGauhey, 318 Mo. 948, 952, 2 S.W.2d 771, 774-5(7, 8, 12), decided in Division 1, and Mo. P.  L. Co. v. Creed,325 Mo. 1194, 1196(2), a unanimous decision of the court en banc. The latter adjudicated the exact point and overruled four prior decisions1 of this court to the contrary. The reason given in one of these overruled decisions, the Moberly case, where an easement over land was condemned, was that the landowner's right to the use and exclusive possession of the land was either lessened or taken away, and his interest thereby affected.
The Creed case, supra, has been followed in three decisions.2 One of them, the Day case, held a condemnation suit prosecuted for the purpose of determining the amount of damages due the landowner, does not involve the title to real estate except incidentally, unless the question of public use
be drawn into the proceeding. And since shortly thereafter a line of eleven decisions3 has been rendered, holding that if the plaintiff's power to make the condemnation is challenged in the suit, title to real estate is involved in a constitutional sense, and appellate jurisdiction will be in this court. The first of these decisions3 was the Gordon case, written by Ragland, C.J., who had also written the Day case just a month earlier. But the Gordon case cited no precedent.
The Richter case was not based on the Gordon case, but on the Tarkio case,1 which had been overruled in the Creed case. The *Page 1225 
Mitchell, Thomas, Franklin Bank, School District and Kirkwood cases, all followed the Gordon case, and held if the right to establish a public road is challenged [not necessarily on constitutional, but even on statutory grounds] title is involved and appellate jurisdiction is in this court. The Palmer case held the condemnation of a highway easement over land would directly take from the owner that much of his title, and therefore involve title, thus following (but not citing) the overruled Moberly case.1 The Hall and Welch cases followed the Palmer case. In the Union Electric case that company claimed an award of $3150 damages in a condemnation proceeding on the theory that it owned the fee title to the land condemned, and the court ruled it was not entitled to the money because it did not have any interest in the land. Held: title to real estate was involved, and this court had appellate jurisdiction.
All these decisions3 are wrong and should be overruled on the jurisdictional point, in the opinion of the writer. As held[375] in the Creed case, quoting from the Nettleton Bank case, the title to real estate is not involved in any case in a constitutional sense under Art. V, Sec. 3, Const. Mo. 1945, and Art. VI, Sec. 12, Const. 1875, unless it be directly, and not collaterally, in issue. In a condemnation suit the plaintiff does not dispute the landowner's antecedent title. On the contrary he affirms it. That is the reason the owner is made a defendant. The object of the suit is to subject the land as his to a public use by condemnation under our Constitution and statutes. True, a condemnation suit does take part (or sometimes all) of the landowner's title and gives it to the condemnor for just compensation. But it does not follow that the title is in issue. It was always subject to that paramount right emanating from the Government. The issue is on the right to take all or a part of a conceded title in the particular case and on the compensation to be paid. It is analogous to the enforcement of a lien.
We have consistently held, ever since the adoption of the Constitution of 1875, that suits to foreclose mortgage, tax, mechanics' and other similar liens, voluntary or involuntary, do not involve title in a constitutional sense, even though the foreclosure there also may culminate in the taking of a part or all of the landowner's title. And it would not be asserted by anyone that if the lienholder's right or power to foreclose his lien is disputed and made an issue in the case, title would be "involved" in such sense as to give this court appellate jurisdiction.
The third ground for the appellant City's contention that this court has appellate jurisdiction under Art. V, Sec. 3, Const. 1945, necessitates the decision of two questions: whether a construction of the Federal and State Constitutions is involved; and whether the point has been sufficiently preserved for review. Before discussing them further facts must be stated. *Page 1226 
The City's petition for the condemnation alleged the strip of land would be taken for use as a public street, pursuant to an ordinance. On the return date of the summons the respondent contemporaneously filed an answer and a motion to dismiss on the ground that the petition failed to state a claim upon which relief could be granted. The filing of both at once was permissible under Sec's 62 and 66 of the Civil Code. The answer alleged the strip of land was not subject to condemnation and that the condemnation would be null and void, as shown on the face of the petition and attached plat, because the proposed street would be a cul-de-sac solely for private use, "in violation of its constitutional rights under the Constitution of the United States and the State of Missouri." The motion said it would be null and void "under the applicable provisions of the Constitutions of the United States, State of Missouri" and the City Charter, which latter also provided for the condemnation of private property for public use. Neither the answer nor the motion cited any article or section of either Constitution.
Under Sec. 69 of the Civil Code the trial court held a hearing on the motion, at which the respondent introduced oral testimony and documentary evidence verifying respondent's contention that the strip of land would be a cul-de-sac terminating at the north property line of the Wabash Railroad; and that part of the strip had formerly been a private road and had been abandoned as such. The railroad land was shut off by a gate and there were tracks on it, but no buildings. The City did not dispute this evidence, but objected that it was immaterial.
The trial court sustained the motion to dismiss by a general order without specifying its reasons, or whether it was ruling under the State and Federal Constitutions or the Charter. The appellant City filed a motion for new trial which made only general assignments of error. The most specific ones were that the trial court's sustention of the motion was against "the law that a cul-de-sac is a public highway," and "the law that a public highway is a public use." No mention is made of the constitutional questions. The City's brief here in Division 2 invoked our jurisdiction merely by quoting the aforesaid statement in respondent's motion to dismiss below, that the condemnation is void under the "applicable" provisions of the Federal and State Constitutions, leaving out the reference to[376] the Charter. Only in a supplemental typewritten brief recently filed in banc has the City stated that the "applicable" provision of the State Constitution is Art. 1, Sec. 28, Const. 1945.
[3] We concede that the appellant City is not debarred from raising the constitutional question merely because it took the negative side thereon below. It was the respondent who invoked it and was successful *Page 1227 
thereon — if the trial court decided the case on that ground. But even so, the City was the losing party and could raise it on appeal.4
[4] However, granting that, we think the facts set out in the second preceding paragraph show the appellant did not preserve the constitutional question for review because it failed to comply with the following requirements. It has long been the law that the question must be raised at the first available opportunity: Woodling v. Westport Hotel Operating Co.,331 Mo. 812, 819(2), 55 S.W.2d 477. The sections of the Constitution claimed to have been violated must be specified: Robinson v. Nick, 345 Mo. 305, 309(5), 134 S.W.2d 112, 115 (11). The point must be presented in the motion for new trial, if any: Red School Dist. v. West Alton School Dist. (Mo. Div. 2) 159 S.W.2d 676, 677(2). And it must be adequately covered in the briefs: McGuire v. Hutchinson, 356 Mo. 203(4), 201 S.W.2d 322, 327(8).
[5] It seems clear in this case that the appellant City did not raise the constitutional question negatively at the first opportunity. And it did not specify the section of the Constitution claimed by respondents to have been violated, until about a month ago in an amended reply. Very rarely we have waived the requirement of the Robinson-Nick case, supra, that the invoked section of the Constitution must be specified by article and section number. We did that in the Dye case, supra,4
where the vital opening part of a constitutional provision of general application [Sec. 12, Art. X, Const. 1875] was practically quoted, and it was stipulated the constitutional question had been raised below. Another similar recent decision is City of St. Louis v. Friedman (Mo. Div. 1) 216 S.W.2d 475, 477(3). But in the instant case the respondent's answer merely said the condemnation would violate its rights under "the Constitution of the United States and the State of Missouri," and its motion to dismiss stated the condemnation would be void under "the applicable provisions" of those Constitutions. There was no effort to point out any particular provision, and appellant did not do so.
We are unwilling to say that merely because the case involves a question of eminent domain we should treat these vague references to the Constitution as referring to Sec's 26 and 28, Art. I, Const. 1945, on the same subject — especially since the trial court's order did not state whether it was ruling on the constitutional question or not. We think we should not depart from the practice now in force. Its purpose has not been alone to insure that we understand the exact constitutional question presented. A further purpose has been to *Page 1228 
prevent "afterthoughts" on appeal — the raising of new issues which had not been presented below on questions of such dignity and importance.
[6] If the foregoing views be correct, no constitutional question is presented on this record unless it inheres in the case notwithstanding the point was not properly raised below and preserved. This doctrine of inherency is based on four early cases in this State.5 In the first of these, the Mulholland case, it was held that where a cause is submitted on an agreed statement of facts, a question on the validity of an ordinance as violating "vested rights" may be raised for the first time in the appellate court without further or more definite [377]
statement, because the solution of that question necessarily required a construction of the Constitution.
In the second, or Smith case, the question was whether the Board of Police Commissioners of Kansas City had the power to discharge a policeman. That in turn depended on whether the Charter of the City or certain General Statutes were controlling. The Court of Appeals held on a comparison of the two that the statutes governed. This court, on mandamus, ordered the record sent up on the ground that a correct interpretation of the statutes could only be reached by consulting the Constitutional provisions authorizing the adoption of the Charter. Later this court decided the cause on the merits, State ex rel. Goodnow v. Police Comr's, 184 Mo. 109, 127, 132, 71 S.W. 215, and held the Court of Appeals decision (80 Mo. App. 206) was correct.
The third case was State ex rel. Curtice v. Smith, 177 Mo. 69, 87, 94-5, 75 S.W. 625, decided in 1903. It involved paving taxbills in Kansas City. This also was on mandamus from this Court to the judges of the Court of Appeals. The question was whether the defendant property owners could make any defense to taxbills, in view of Sec. 23, Art. 9 of the City Charter depriving them of that right if they failed to object within 60 days after issuance of the taxbills. The Court of Appeals held that provision did not apply where the taxbills were void, but only where there was some irregularity in them. This court held the Court of Appeals could not decide the case without determining whether Sec. 23, Art. 9 of the Charter was unconstitutional.
The fourth case was McGrew v. Mo. Pac. Ry. Co., 230 Mo. 496, 511, 612(1), 132 S.W. 1076, 1079 1113-4, decided in 1910, which stated that where a plaintiff's cause of action is founded upon a statute, the constitutionality and life of the statute are involved from the start to the finish, and may be challenged by the defendant "at any time *Page 1229 
and in any court until the final end of the case." But that decision was questioned and distinguished in the Syz case, infra,7 and was overruled on the merits in McGrew Coal Co. v. Mellon, 315 Mo. 798, 810(4), 287 S.W. 450, 455(8).
There are numerous cases where this court raised a constitutional question sua sponte, negatively, to protect the jurisdiction of the Courts of Appeals, and to disclaim our own. And there are several decisions where we already had original or appellate jurisdiction, and raised and decided a constitutional question affirmatively, as in the Wells and Bass cases,6 both of which were based on original writs. Likewise in the State Building Commission and Massey-Harris cases,6 a constitutional question had been squarely raised, but we nevertheless said the questions at issue were inherent — in the latter on a question of statutory construction.
[378] On the other hand, there are at least seventeen decisions7 where the doctrine of inherency has been recognized as existing in "rare" cases, but it was not followed in any of them. And there are scores of other decisions specifying the strict and detailed requirements heretofore set out, and saying they must be followed in raising and preserving a constitutional question to give us appellate jurisdiction.
Further, there is one case which holds a constitutional question may be waived in a road condemnation proceeding if not raised in the trial court. The following was said in Seafield v. Bohne, 169 Mo. 537, 551-2(9), 69 S.W. 1051, 1055: "There is much force in the argument of learned counsel for plaintiff that a county court ought not to be allowed to take private property under the guise of taking it for public use, when in fact it is only for the convenience of private persons *Page 1230 
who are willing to pay for it. Such an act would be an abuse of power and would violate a constitutional property right. But when private property rights are threatened it is the duty of the owner to avail himself of the process of law for his protection, and if he stands by and allows a court in the exercise of its rightful jurisdiction to decide questions of law or of fact contrary to the correct interpretation of the one or to the weight of the evidence as to the other, and neglects the means at hand to correct the error, he cannot afterwards treat the whole proceedings of the court as a nullity."
That case has been followed three times by decisions of this court, and the last sentence of the above quotation was repeated in this second of these decisions: State ex rel. United Rys. Co. v. Wiethaupt, 231 Mo. 449, 470(7), 133 S.W. 329, 335(8); Howell v. Jackson County, 262 Mo. 403, 413(4), 171 S.W. 342, 344-5(3); County of St. Louis v. Bender, 350 Mo. 1051, 1054(1),169 S.W.2d 889, 890(1).
The Syz, Rose and Mo. Elec. Pr. Co. decisions, supra,7
speculated that the theories on which the inherency doctrine has been applied (where it was), are: that when the decision of a constitutional question is essential to the determination of a cause, or when there was only a single issue, it will beassumed the trial court did pass on it. But neither of these theories is sound. We cannot assume a fact which the record shows is not a fact, or even fails to show is a fact. Nor will it make any difference whether there was only one or more than one issue below. If the constitutional question was not raised and preserved in the trial record it cannot be in the case on appeal, since our appellate jurisdiction is derivative and so limited by the Constitution. When we wrongfully accept it on the unraised constitutional ground this court is violating the Constitution as much as the litigants. The doctrine of inherency therefore is unconstitutional. We have erred in preserving for forty years (nearly) the fiction of an appellate jurisdiction based on an inherent constitutional question not raised below, without applying it in a single case.
The objection here urged does not apply when we already have original jurisdiction, or appellate jurisdiction on other [379]
grounds, and decide a constitutional question affirmatively, sua sponte, as in the Bass and State Building cases, supra.6 For in those circumstances we are not lifting ourselves jurisdictionally by our own bootstraps.
Further, the mere fact that Sec's 26 and 28, Art. I of our Constitution, and Art. XXI, Sec. 1 of the St. Louis Charter all use the same words "public use", and that Sec. 28 of the Constitution also uses the antithetical words "private use", does not make a constitutional question inhere in a case. Would we be willing to say we have inherent appellate jurisdiction in all
instances where a statute adopts constitutional language? No doubt there are a great many such instances. *Page 1231 
Another reason why the inherency doctrine cannot be invoked in this case is that the City's cause of action is not based on the Constitution, but directly upon its Charter. It was recently held by the court en banc in State ex rel. Highway Com. v. James,356 Mo. 1161, 1165 (1), 205 S.W.2d 534, 535(3), that constitutional "provisions defining the purposes for which condemnation may be had are not self-enforcing in the sense that they may be enforced by courts except to the extent and in the manner provided bystatute." (Italics ours). That being true, the City of St. Louis could not have brought the suit if the Charter had not authorized it. While the Charter uses the same words "public use" as the Constitution, yet it is a construction of those words in theCharter which is primarily involved.
Respondent's position therefore must be either that the contemplated use is not a public use, and consequently violates the Charter — which is a pure question of statutory (or Charter) construction, Bealmer v. Hartford Fire Ins. Co., 281 Mo. 495, 504-5(4), 220 S.W. 954, 957(3); or else it must be that the Charter erroneously permits the contemplated use and thereby violates the Constitution. That would be a question of constitutional construction. But respondent's answer and motion to dismiss pleaded that the contemplated condemnation violatesboth the Charter and the Constitution. That being true, the two mean the same thing on the question at issue, and it is notnecessary to invoke the Constitution even to arrive at the meaning of the Charter. For respondent has taken a definite position on that question, namely, that a cul-de-sac is not a public use within the meaning of the Charter.
We are not holding the respondent could not have made the double contention here that the contemplated condemnation violates both the Charter and the Constitution, if the constitutional question had been properly raised below — and, of course, kept alive. But to assert that a constitutional question is inherently involved though not raised below, is an entirely different matter. That contention would go even further than the four early decisions, supra.5 They held, in effect, that where a Charter (or statute) needs extrinsic aid to construction, and it is necessary to construe the Constitution to determine the meaning of the Charter, then the constitutional question is inherent. But here respondent does not contend the Charter provision, Art. XXI, Sec. 1 is ambiguous. On the contrary it has asserted throughout that the words "public use" in both the Constitution and the Charter have the same meaning, and stated what that meaning is.
Furthermore, respondent cannot validly make the contention thatif the Charter means a cul-de-sac can be condemned, then it is unconstitutional. On the contrary, respondent's position must be that the Charter "is unconstitutional whatever it means and under any construction *Page 1232 
of which it is susceptible."8 [380] We need not inquire whether that is still the law under the new Civil Code [Laws Mo. 1943, pp. 370-1, Sec's 37, 38, 42; Mo., R.S.A. Sec's 847.37, 38, 42], which permits a litigant to join independent, alternative and hypothetical claims in one pleading. For no such constitutional question was properly raised and decided below, and preserved here.
We must have a workable legal rule in this state on the enigmatic doctrine of inherency and the only way to get it is to eliminate the doctrine. The history of our decisions during the last fifty-two years shows that confusion is worse confounded by relying upon it. The party raising or relying on a constitutional question should cite the constitutional provision relied on by article and section number, and state his reasons as held in the Robinson-Nick case, supra, 345 Mo. l.c. 309(5), 134 S.W.2d l.c. 115(11), or that decision and others of like tenor should be overruled. If we take the position that the foregoing requirement need not be enforced literally, as was ruled in the Dye case, supra, 355 Mo. l.c. 236(2), 195 S.W.2d l.c. 876(2), and the Friedman case, supra (Mo. Div. 1) 216 S.W.2d l.c. 477(3), then it will be a question for the court to decide in each case.
But certainly it should not be held a mere allegation that a given act, claim, right or statute "violates the Constitutions of the United States and the State of Missouri," or the "applicable" provisions of those Constitutions, properly raises a constitutional question. The decisions cited supra, in marginal notes 6 and 7 should be and are overruled insofar as they hold a constitutional question may inhere in a case and actually be raised in this court for the first time on appeal, thereby vesting us with appellate jurisdiction.
This cause is ordered transferred to the St. Louis Court of Appeals for want of appellate jurisdiction in this court.Tipton, Conkling, Douglas, JJ., and Leedy, C.J., concur;Douglas, J., in separate concurring opinion in which Tipton,Conkling, Ellison, JJ., and Leedy, C.J., concur; Clark andHyde, JJ., dissent, each in separate dissenting opinion.
1 State ex rel. Pulley v. Thompson, 306 Mo. 239, 267 S.W. 605; Springfield Sw. Rd. Co. v. Schweitzer, 246 Mo. 122, 151 S.W. 128; Moberly v. Lotter, 266 Mo. 457, 464, 181 S.W. 991; City of Tarkio v. Clark, 186 Mo. 285, 294, 85 S.W. 128.
2 State ex rel. Piepmeier v. Camren (Mo. Div. 2) 33 S.W.2d 913; State ex rel. Highway Com. v. Carroll (Mo. Div. 1) 34 S.W.2d 74; State ex rel. Highway Com. v. Day (banc) 327 Mo. 122, 125(1), 35 S.W.2d 37, 38(2, 3).
3 State ex rel. State Highway Com. v. Gordon (banc)327 Mo. 160, 163(3), 36 S.W.2d 105, 106(4); Richter v. Rodgers (Div. 1)327 Mo. 543, 550, 37 S.W.2d 523, 526(1); Mitchell v. Nichols (Div. 1) 330 Mo. 1233, 1236(2), 52 S.W.2d 885, 886(1); Thomas v. Craghead (Div. 2) 332 Mo. 211, 212(1), 58 S.W.2d 281(1); State ex rel. Palmer v. Elliff (Div. 2) 332 Mo. 229, 231(1),58 S.W.2d 283, 284(1); City of St. Louis v. Franklin Bank (Mo., Div. 1) 98 S.W.2d 534(2); Consolidated School Dist. v. O'Malley (Div. 1) 343 Mo. 1187, 1189(1), 125 S.W.2d 818, 819(1); State ex rel. State Highway Com. v. Union Elec. Co. (Div. 1)347 Mo. 690, 694(1), 148 S.W.2d 503; City of Kirkwood v. Venable (Div. 1) 351 Mo. 460, 463(1), 173 S.W.2d 8, 10(1); Hall v. Gernhardt (Mo. Div. 1) 171 S.W.2d 669, 671(2); Welch v. Shipman (Div. 1)357 Mo. 838, 840, 210 S.W.2d 1008, 1009(1).
4 Dye v. School District, 355 Mo. 231, 235(1),195 S.W.2d 874, 875(3); Lux v. Milwaukee Mechanics' Ins. Co. (Mo. Div. 2) 285 S.W. 424, 425(2); Hanlon v. Pulitzer Pub. Co., 167 Mo. 121, 123(2), 66 S.W. 940; Killian v. Brith Sholom Congregation (Mo. App.) 154 S.W.2d 387, 393(2).
5 State ex rel. Mulholland v. Smith, 141 Mo. 1, 10(1), 41 S.W. 906, 908(1); State ex rel. Smith v. Smith, 152 Mo. 444, 448(1), 54 S.W. 218, 219; State ex rel. Curtice v. Smith, 177 Mo. 69, 87, 94-5, 75 S.W. 625, 632(2, 3); McGrew v. Mo. Pac. Ry. Co.,230 Mo. 496, 511, 612(1), 132 S.W. 1076, 1079, 1113-4(1).
6 State ex rel. Wells v. Walker, 326 Mo. 1233, 1245, 1249,34 S.W.2d 124, 132-3; Ex parte Bass, 328 Mo. 195, 201,40 S.W.2d 457, 460(4); State ex rel. State Building Commission v. Smith,336 Mo. 810, 813(1), 81 S.W.2d 613, 614(2); The Massey-Harris Harvester Co. v. Federal Reserve Bank, 340 Mo. 1133, 1138-9(1, 2), 104 S.W.2d 385, 387, 388(1, 2), 111 A.L.R. 138.
7 Kirkwood v. Meramec Highlands Co., 160 Mo. 111, 118, 60 S.W. 1072, 1074 — end; State ex rel. Hobart v. Smith, 173 Mo. 398, 420-1, 73 S.W. 211; State ex rel. K.C. Loan Guar. Co. v. Smith,176 Mo. 44, 47-8, 75 S.W. 468; State ex rel. Horton v. Bland,186 Mo. 691, 701, 85 S.W. 561, 564; City of Excelsior Springs v. Ettenson, 188 Mo. 129, 132-3, 86 S.W. 255; Lohmeyer v. St. L. Cordage Co., 214 Mo. 685, 690, 113 S.W. 1108, 1110; Street v. School Dist. St. Joseph, 221 Mo. 663, 671, 120 S.W. 1159, 1162; Sheets v. Iowa State Ins. Co., 226 Mo. 613, 618-9, 126 S.W. 413, 414; Strother v. A., T.  S. Fe. Ry. Co., 274 Mo. 272, 281-5, 203 S.W. 207, 208-11; Kircher v. Evers (Mo. Div. 1) 238 S.W. 1086, 1087; State ex rel. Schuler v. Nolte, 315 Mo. 84, 90-1,285 S.W. 501; Syz v. Milk Wagon Drivers' Union, 323 Mo. 130, 135-7,18 S.W.2d 441, 444; Lieber v. Heil, 325 Mo. 1148, 1150,30 S.W.2d 143, 144(1); Schildnecht v. City of Joplin, 327 Mo. 126, 129-130; State ex rel. Rose v. Webb City, 333 Mo. 1127, 1130-2(1-4),64 S.W.2d 597, 598-9(2-7); State v. Williams, 337 Mo. 987, 988-9(1), 87 S.W.2d 423, 424(1-3); State ex rel. Mo. Elec. Pr. Co. v. Allen, 340 Mo. 44, 49(1), 50(3), 100 S.W.2d 868, 870, 871(2).
8 City of St. Louis v. Friedman (Mo. Div. 1), supra,216 S.W.2d 475, 477, citing State ex rel. Volker v. Kirby, 345 Mo. 801, 806(4), 136 S.W.2d 319, 321(5); State ex rel. Clark v. West,272 Mo. 304, 318(4), 198 S.W. 1111, 1115(4).